           Case 1:19-cr-00093-EGS Document 2 Filed 03/13/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                   Holding a Criminal Term

                            Grand Jury Sworn in on July 9, 2018

UNITED STATES OF AMERICA                           CRJMINAL NO.

                                                   MAGISTRATE NO: 19-MJ-056

JOHN VICTOR REED,                                  VIOLATION:
                                                   18 U.s.C. $ e22(g)(1)
                      Defendant.                   (Unlawful Possession of a Firearm and
                                                   Ammunition by a Person Convicted of a
                                                   Crime Punishable by Imprisonment for a
                                                   Term Exceeding One Year)

                                                   FORFEITURE: 18 U.S.C. $ 92a(d);
                                                   21 U.S.C. $ 853(p); and 28 U.S.C. g 2a61(c)

                                     INDICTMENT
       The Grand Jury charges that

                                     COUNT ONE

       On or about March 11, 2019, within the District of Columbia, JOHN VICTOR REED,

having been convicted of a crime punishable by imprisonment for a term exceeding one year, in

the United States District Court for the District of Columbia, Criminal Case No. 92-CR-092, did

unlawfully and knowingly receive and possess a firearm, that is, a Taurus, 9mm semi-automatic

handgun, and did unlawfirlly and knowingly receive and possess ammunition, that is, 9mm

ammunition, which had been possessed, shipped and transported in and affecting interstate and

foreign commerce.

       (Unlawful Possession of a Firearm and Ammunition by a Person Convicted of a Crime
       Punishable by Imprisonment for a Term Exceeding One Year, in violation of Title 18,
       United States Code, Section 922(eXl))
             Case 1:19-cr-00093-EGS Document 2 Filed 03/13/19 Page 2 of 2




                                FORFEITURE ALLEGATION

        1.      Upon conviction ofeither ofthe offenses alleged in Counts One ofthis Indictment,

the defendant shall forfeit to the United States, pursuant to Title 18, United States Code, Section

924(d) and Title 28, United States Code, Section 2461(c), any firearms and ammunition involved

in or used in the knowing commission of these offenses, including but not limited to a Taurus,

9mm semi-automatic handgun and 9mm ammunition.

       2.      If any ofthe property described above as being subject to forfeiture,      as a result   of

any act or omission of the defendant:

       (a)     cannot be located upon the exercise ofdue diligence;

       (b)     has been transferred or sold to, or deposited   with,   a   third party;

       (c)     has been placed beyond the   jurisdiction ofthe Court;

       (d)     has been substantially diminished in value; or

       (e)     has been commingled with other property that cannot be subdivided without

               diffrculty;

the defendant shall forfeit to the United States any other property ofthe defendant, up to the value

of the property described above, pursuant to Title 21, United States Code, Section 853(p).

       (Criminal Forfeiture, pursuant to Title 18, United States Code, Section 924(d),Title 21,
       United States Code, Section 853(p), and Title 28, United States Code, Section 2461(c))

                                                     A TRUE BILL:


                                                     FOREPERSON.

              .b [d.
 }.-.. offthe UnitedStates
AYtomey                    in
and lor the District of Columbia.


                                                 2
